Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-25 have been submitted for examination.
Claims 1-25 have been rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,016,833.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claims 1, 12, 19
a processor comprising a debug circuit
a management controller coupled to the debug circuit
receive an indication of a debug operation
send, to the debug circuit, an indication to implement the debug operation on the processor.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-25 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Christopher United States Patent Application Publication 2017/0024303 hereinafter C.
In regard to claims 1,12,19
C discloses an apparatus, comprising:
a processor comprising a debug circuit; and a management controller comprising circuitry, at least a portion of which is implemented in hardware coupled to the debug circuit, the circuitry to: receive, via a network, an indication of a debug operation; and send, to the debug circuit, an indication to implement the debug operation on the
processor. (Figure 1) (Paragraphs 59 & 72)
In regard to claim 2
C discloses the apparatus of claim 1, the management controller to include circuitry for a debug driver, the debug driver to exchange control signals with a controller of the debug circuit. (Figure 1;Items 130 138)
In regard to claims 3, 13
C discloses the apparatus of claim 1, the management controller to execute a debug daemon for the debug circuit and expose the debug daemon to a device via the network. (Paragraph 82)
In regard to claims 4, 20
C discloses the apparatus of claim 1, further comprising a chipset coupled to the management controller, the chipset to comprise a chipset debug circuit, the circuitry to:
send, to the chipset debug circuit, an indication to implement the debug operation on the chipset. (Paragraph 87)
In regard to claims 5, 21
C discloses the apparatus of claim 4, the management controller to comprise a baseboard management controller (BMC), the chipset to comprise one or more of a northbridge chipset, a southbridge chipset, a platform control hub (PCH), or a Fusion Control Hub (FCH). (Paragraph 85)
In regard to claims 6, 14, 22
C discloses the apparatus of claim 1, the circuitry to:
receive, from the debug circuit, a result of the debug operation; and send, via the network, an indication of the result of the debug operation to a device, the indication of the debug operation to be received from the device. (Paragraph 105)
In regard to claims 7, 16
C discloses the apparatus of claim 6, the circuitry further to encode the indication of the result into at least one packet prior to sending the indication of the result to the device (Paragraph 63)
In regard to claims 8, 15, 24
C discloses the apparatus of claim 6, the circuitry further to encrypt the indication of the result prior to sending the indication of the result to the device. (Paragraph 63)
In regard to claims 9, 18, 25
C discloses the apparatus of claim 1, the circuitry to send the indication to implement the debug operation to at least one of a plurality of debug circuit pins of the debug circuit via at least one of a plurality of debug pins of the management controller. (Paragraph 61)
In regard to claims 11,17, 23
C discloses the apparatus of claim 1, the circuitry to decode the indication of the debug operation prior to sending the indication to the debug circuit. (Paragraph 105)
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner